Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 26-50 are allowed.
Claims 1-25 are cancelled.

Reason for Allowance:
The following is an examiner's statement of reasons for allowance:
In interpreting the claims, in light of the specification the Examiner finds the claimed invention to be patentably distinct from the prior art of record.

Smith et al. (U.S. Patent Application: 20190349426) teaches The Internet can be configured to provide communications to a large number of Internet-of-Things (IoT) devices. Devices can be designed to address the need for network layers, from central servers, through gateways, down to edge devices, to grow unhindered, to discover and make accessible connected resources, and to support the ability to hide and compartmentalize connected resources. Network protocols can be part of the fabric supporting human accessible services that operate regardless of location, time, or space. Innovations can include service delivery and associated infrastructure, such as hardware and software. Services may be provided in accordance with specified Quality of Service (QoS) terms. The use of IoT devices and networks can be included in a heterogeneous network of connectivity including wired and wireless technologies. (See Abstract)

Chang et al.  (U.S. Patent Application:  20050125792) teaches A software materialization process and an artificial neuron computer system, refer to a hardware platform for the materialization and auto-integration of an application software, comprises primary functions of providing a physical platform for application software development and plug-in integration. By employing the improved technique of the 

 Nash et al (U.S. Patent Application: 20180205666) teaches Proposed are concepts for predicting workload of an application. Resource usage of a first application is monitored to obtain resource usage data associated with the first application. A workload signature for the first application is generated based on the obtained resource usage data, wherein the workload signature comprises information relating to static and time variant resource usage of the first application. Resource usage of a second application is predicted based on the workload signature of the first application. (abstract).

However, the prior art of records fail to teach or suggest individually or in combination:
A compute node, comprising: processing circuitry; and a memory device including instructions embodied thereon, wherein the instructions, which when executed by the processing circuitry, configure the processing circuitry to perform operations to: analyze execution of an application to obtain operational data; modularize functions of the application based on the operational data to construct modularized functions; and construct a phase transition graph using a machine-learning based analysis, the phase transition graph representing state transitions from one modularized function to another modularized function, wherein the phase transition graph is used to dimension the application by distributing the modularized functions across a network.

Dependent claims 27-36 are further limits allowed independent claim 26; therefore, they are also allowed.
Similarly, the prior art of records fail to teach or suggest individually or in combination as set forth in independent Claim 37.
Dependent claims 38-47 further limits allowed independent claim 37; therefore, they are also allowed.
Similarly, the prior art of records fail to teach or suggest individually or in combination as set forth in independent Claim 48.
Dependent claims 49-50 further limits allowed independent claim 48; therefore, they are also allowed.

Accordingly, claims 26-50 are allowed because of the combination of other limitations and the limitations listed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should clearly labeled “Comments on statement of Reason for Allowance”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMIN ABEDIN whose telephone number is (571)270-5970.  The examiner can normally be reached on Monday to Friday from 10 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 5712727304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/NORMIN ABEDIN/Primary Examiner, Art Unit 2449